The defence offered in this action, cannot avail the defendant here. The defendant holds the land in question as trustee for his wife; as such the legal title is in him. The lessor of the plaintiff is the purchaser of the land at a sheriff's sale, under an execution against the defendant. A purchaser at a sheriff's sale succeeds to all the rights of the defendant in the execution; that is, acquires the interest the latter had, whatever that may be, in the state it was in at the time the execution was levied.Rutherford v. Green, 2 Ire. Eq. 121. The defendant, in the execution, cannot deny the purchaser's right to stand in his shoes. Should the plaintiff, in this case, attempt to deprive the trustee of the possession of the premises, the remedy of the cestui que trust will be in a Court of Equity.
There is error in the judgment below, and, by consent of the defendant, judgment is rendered for the plaintiff.
PER CURIAM.                               Judgment reversed.